MEMORANDUM OPINION
                                         No. 04-11-00026-CR

                                        The STATE of Texas,
                                             Appellant

                                                   v.

                                        Raymond MIRELEZ,
                                             Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR8753B
                       Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 6, 2011

MOTION TO DISMISS GRANTED; APPEAL DISMSSED

           The State of Texas filed a notice of appeal from the trial court’s order granting appellee

Raymond Mirelez’s motion for new trial. The State has now filed a motion to dismiss its appeal.

We grant the State’s motion and dismiss the appeal. See TEX. R. APP. P. 42.2(a).


                                                    PER CURIAM

Do Not Publish